                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                     ***
                 7    SCOTT FRIEDMAN,                                          Case No. 2:18-CV-857 JCM (VCF)
                 8                                             Plaintiff(s),                     ORDER
                 9            v.
               10     UNITED STATES OF AMERICA, et al.,
               11                                            Defendant(s).
               12
               13            Presently before the court is the matter of Friedman v. United States et al., case no. 2:18-
               14     cv-00857-JCM-VCF.
               15            On October 1, 2019, plaintiff Scott Friedman filed a motion to extend time to file a response
               16     (ECF No. 204) to defendant Julie Bolton’s motion to dismiss (ECF No. 197). Bolton’s motion
               17     was filed September 16, 2019, so the deadline to file a response was September 30, 2019, pursuant
               18     to Local Rule 7-2(b). Friedman’s response (ECF No. 203) was not filed until October 1, 2019,
               19     and is thus untimely unless excused.
               20            Local Rule 6-1(b) provides that “[a] request made after the expiration of the specified
               21     period will not be granted unless the movant or attorney demonstrates that the failure to file the
               22     motion before the deadline expired was the result of excusable neglect.”
               23            Friedman requests a one-day extension to the September 30, 2019, response deadline.
               24     (ECF No. 204). Friedman contends that there were technical difficulties in redacting personal
               25     information from an exhibit attached to his response, and that this resulted in its submission
               26     approximately thirty minutes after the deadline had passed. Id.
               27            The court finds that Friedman has shown excusable neglect for the untimely filing of his
               28     motion. Good cause appearing, the court will therefore grant Friedman’s motion to extend time.

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Friedman’s motion to
                3     extend time (ECF No. 204) be, and the same hereby is, GRANTED.
                4            IT IS FURTHER ORDERED that Friedman shall have up to and including October 1,
                5     2019, to file his response to Bolton’s motion to dismiss (ECF No. 197).
                6            DATED October 1, 2019.
                7                                                 __________________________________________
                                                                  UNITED STATES DISTRICT JUDGE
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
